Matter of Nicholas M. (2018 NY Slip Op 01144)





Matter of Nicholas M.


2018 NY Slip Op 01144


Decided on February 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2018

Friedman, J.P., Tom, Mazzarelli, Singh, JJ.


5739

[*1]In re Nicholas M., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Jeremy W. Shweder of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about February 22, 2016, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of criminal sexual act in the first degree, and placed him on probation for a period of 12 months, unanimously reversed, on the law, without costs, and the petition dismissed.
The presentment agency concedes that the petition should be dismissed because the four-year-old complainant lacked the capacity to give truthful and accurate testimony and was thus
incapable of testifying under oath, and because his testimony was not corroborated by any evidence (see  Family Ct Act § 343.1).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 15, 2018
CLERK